DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges receipt of the preliminary amendment on 7/6/2021 in which claims 10-13 were amended and claims 14-16 were added.
Claims 1-16 are pending and presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1: the closest prior art, ‘342 (KR 101852342 and ‘342 hereinafter), discloses a method of forming a trench gate structure, comprising steps of: providing a substrate (101; Fig. 1; page 2), a crystal face of a surface of which belongs to a first family of crystal faces ({100} family; page 2); forming a first trench (123; Fig. 1B; page 3) on the surface of the substrate, a surface of a bottom of the first trench comprising a crystal face (inherently has a crystal face); forming a second trench (125; Fig. 1C; page3), a surface of the second trench comprising a crystal face belonging to a third family of crystal faces ({111} family); a density of atom of the crystal face of the third family of crystal faces being higher than that of the crystal face of the first and second families of crystal faces (page 3). ‘342 fails to expressly disclose where the bottom of the first trench comprises a crystal face belonging to the first family of crystal faces, and a surface a sidewall of the first trench comprising another crystal face belonging to a second family of crystal faces; forming an isolation layer on the surface of the sidewall of the first trench; performing face-selective wet etching on the surface of the bottom of the first trench; removing the isolation layer, and forming a thermal oxidation layer on the surface of the sidewall of the first trench and the surface of the second trench through a thermal oxidation process, a thickness of the thermal oxidation layer on the surface of the second trench is greater than that on the surface of the sidewall of the first trench.
As to claim 9: the closest prior art, ‘342, discloses a trench gate structure, comprising: a first trench (123; Fig. 1B; page 2) and a second trench (125; Fig. 1C; page 3), formed on a substrate (101; page 2), the second trench being under the first trench; a crystal face of a surface of the substrate ({100} family; page 2) belonging to a first family of crystal faces, the surface of the second trench comprising yet another crystal face of a third family of crystal faces ({111} family; page 3), a density of atom of the crystal face of the third family of crystal faces being higher than that of the first family of crystal faces and that of the second family of crystal faces. ‘342 fails to expressly disclose a thermal oxidation layer, formed on surfaces of the first trench and the second trench; a surface of a sidewall of the first trench comprising another crystal face of a second family of crystal face; and a thickness of the thermal oxidation layer formed on the surface of the second trench being greater than that of the thermal oxidation layer formed on the surface of the sidewall of the first trench.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813